Citation Nr: 0726039	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel





INTRODUCTION

The veteran had active military service from February 24, 
2004 to May 13, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On December 5, 2003, the veteran was examined for enlistment 
into the Air Force Reserve.  She did not report any problem 
with her knees, nor was any abnormality found on examination.  

The veteran entered into active duty for training on February 
24, 2004.  A note in the service medical records from that 
date shows the veteran denied any significant medical or 
surgical history since the December 2003 examination.  On 
March 2, 2004, she was seen in the emergency room with 
complaints of bilateral knee pain for seven days.  The 
treatment note indicates that this condition existed prior to 
enlistment and that the veteran reported an accident with a 
forklift one month before for which she did not seek 
treatment.  Physical examination showed there was giving way, 
swelling, tenderness to palpation over the patellae and 
patella grind.  She was placed on restricted duty for three 
days.  Shortly thereafter, she was diagnosed to have 
bilateral patellofemoral pain syndrome and began physical 
therapy on March 12.  She underwent physical therapy for 
almost two months and was continued on restricted duty 
without improvement.  

On May 6, she was evaluated and determined to be subject to 
administrative separation under Class C for erroneous 
enlistment.  This record indicates the veteran completed only 
one week and two days of basic training due to patellofemoral 
pain syndrome, which was considered to exist prior to 
enlistment.  Thus the veteran was separated from service on 
May 13, 2004, for failing to meet medical/physical 
procurement standards.

Post-service medical treatment records show she began seeing 
a private orthopedist in February 2005 who diagnosed her to 
have bilateral subluxing patellae with chondromalacia, right 
greater than left.  She underwent surgery to the right knee 
in January 2006 for proximal distal extensor mechanism 
realignment.

The Board finds that a VA examination is in order to answer 
the question as to whether the veteran's bilateral knee 
disorder preexisted service and whether it was aggravated by 
service.  The veteran is hereby advised that it is incumbent 
upon her to submit to a VA examination if she is applying for 
VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  If she fails to report for a scheduled 
examination, without good cause, her claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance as necessary from the 
veteran, obtain copies of any post service knee 
treatment records dated since March 2006.  

2.  Then, the veteran should be scheduled for a 
VA joint examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file and examining the veteran, the 
examiner should identify the current diagnoses of 
any bilateral knee disorder, and as to each such 
disorder diagnosed, offer an opinion as to its 
time of origin (e.g. prior to service, during 
service), and for any considered to have existed 
prior to service, the examiner should opine 
whether it was aggravated by service (increased 
in severity during service), beyond its natural 
progression.  The examiner is asked to provide 
full rationales for any opinions provided.  

3.  After ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and the VA examination report is 
complete, the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

